UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_____ __________X

 

lN RE:
- Case No. 17~12677 (MG)
DANIEL BENYAMIN and LUCY BENYAMIN
APPLICATION
Debtors.
___ __ __ __ ___X

 

 

TO THE HONORABLE BANKRUPTCY JUDGE IN THESE PROCEEDINGS:

The application of the Debtors, DANIEL and LUCY BENYAMIN (hereinafter referred
to as the “Debtors” or “Applicants”) by KORNFELD & ASSOCIATES, P.C., attorneys for the
Debtor, respectfully represents:

1. On Septen‘ibcr 25, 2017, the Debtors filed a joint petition with this Court for the relief
afforded by Chapter 11 of the United States Bankruptcy Code (“Code”), 11 U.S.C. Sections 1101
et seq. in accordance with the provisions of 1107 and 1108 of the Code, the Debtors were
authorized to continue in the possession of its properties

2. By this application, it is sought to employ Kornfeld & Associates, P.C. (“K&A”) as
Debtors’ attorneys in the above-captioned Chapter ll case under a general retainer to perform
the extensive legal services required to enable the Debtors to execute faithfully its duties as
Debtors. S_ome of the legal services K&A will be required to render are:

(a) To advise applicant as to its powers and duties as Debtors;

(b) To take all necessary actions to protect and preserve the estate of the Debtors;
including the prosecution of actions on the Debtors’ behalf; to undertake the defense of any
actions commenced against the Debtors; to participate in negotiations concerning all litigation in
which the Debtors are involved and in negotiations relevant to a Plan; and to object to claims
filed against the estate;

(c) To prepare on behalf of the Debtors all necessary applications, answers, orders,
reports and papers relevant to the administration of the estate herein; and

(d) To perform all other necessary legal services in connection With this Chapter ll.

3. lt is necessary and essential that the applicants employ attorneys under a general
retainer to render the foregoing extensive legal services.

4. The firm of K&A has indicated a willingness to act on applicants’ behalf.

5. Applicants have been informed that Randy M. Kornfeld, a member of K&A, as well
as the firm’s other associates who will be engaged in this Chapter ll, are admitted to or in the
process of being admitted to practice before this Court.

6. Applicants selected K&A as their attorneys because of their extensive knowledge of
and experience in the areas of bankruptcy, corporate reorganization and debtors’ and creditors’
rights Accordingly, applicants believe K&A is well qualified to represent it in this Chapter 11
case. .

7. To the best of deponent’s knowledge, K&A does not represent any interest adverse to
the Debtors, its estate, its creditors or any party in interest or its attorneys

8. No trustee or creditors’ committee has been appointed

9. No previous application for the relief sought has been made to this or any other court.

WHEREFORE, applicants request entry of an order authorizing it to employ Kornfeld &
Associates, P.C. pursuant to a general retainer to represent them in this Chapter ll case, and for

such other and further relief as this Court deems just and proper.

Dated: New York, Ne`w York

KORNFELD & ASSOCIATES, P.C.
Attorneysfor the Debtor

 

 

By: /s/ Randv Kornfeld
Randy M. Kornfeld (RMK 9908)
240 Madison Avenue, s"‘ Fioor

WBenyamin \ New York, NY 10016
(212) 759~6767

 

 

UNITED srArEs BANKRUPTCY coUR'r
soUTHERN DIsrRicr oF NEW YoRK
-- ---X

 

IN RE:
7 Case No. 17-12677 (MG)
DANIEL BENYAl\/IIN and LUCY BENYAMIN
AFFIRMATION
Debtors.

 

-- ------ X

Randy M. Kornfeld, an attorney duly admitted to practice before the Courts of the
Southern District of New York, hereby affirms the following under penalty of perj ury:

l. l arn a member of the firm Kornfeld & Associates, P.C. (“K&A”), with offices at
240 Madison Avenue Avenue, 8th Floor, New York, New York 10016, and am familiar With the
‘ facts and circumstances hereinafter set forth.

2. I make this affirmation in support of the Debtors’ application to retain K&A as
counsel. 1

l 3. Neither I nor any other partner or associate of K&A, insofar as I have been able to

detemiine, have any connection or interest adverse to the above Debtors, their estate, creditors,
or any other party in interest or their attorneys Based on the foregoing, 1 believe K&A is a
“disinterested person” within lthe meaning of Sections 101(14) and 327 of the Bankruptcy Code.

4. K&A represents no interest adverse to the Debtors or their estate in the matters
upon which K&A is to be engaged K & A has never represented any of the creditors and has
no conflicts of interest.

5. K&A has received a 315,000 retainer from the Debtors for services rendered and
to be rendered in connection with this Chapter ll case at a rate of $550 per hour for partner’s
'time and 3350 per hour for associate’s time plus all reasonable expenses

Dated: New York, New York
September 25, 2017

/S/ Randv M. Kornfeld
Randy M. Kornfeld (RMK 9908)

